Citation Nr: 1613033	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-31 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for the service-connected arthritis of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for service-connected tinnitus, on an extraschedular basis, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1995 to January 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

During the pendency of the appeal, the RO increased the disability rating for the Veteran's low back disability to 20 percent.  Because the RO did not assign the maximum disability rating possible, the appeal remains in appellate status before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Virtual VA contains records duplicative of those contained in VBMS.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for an increased evaluation for the lumbar spine arthritis, remand is required for an examination.  A September 2010 private treatment record was submitted; the Veteran complained, in pertinent part, of years of frequent deep lumbar pain, radiating ventrally to the left knee region.  The examiner diagnosed recurrent left-side lumboischialgia with pseudoradicular radiation and moderate function restrictions, asymptomatic older disk prolapse of the L5/S1 on the left side, and beginning dysplasia-coxarthrosis with significant function deficits.  The report did not, however, describe the extent of any neurological symptoms. 

A July 2012 VA examination was conducted.  Confusingly, the examiner noted that the sensory examination was only normal at the moment of the examination.  Also confusing is the fact that the examiner checked the boxes for "yes" and "no" for the question of whether there was any radicular pain or any other signs or symptoms due to radiculopathy.  Furthermore, the examiner did not opine as to whether the Veteran had intervertebral disc syndrome, noting that an MRI would be necessary.  A review of imaging studies, including radiographs and MRIs showed arthritis in the Veteran's thoracolumbar spine.  Thus the examiner commented on the necessity of an MRI for the purpose of diagnosing IVDS, and then proceeded to find the Veteran had arthritis on review of an MRI study.  

Shortly thereafter, VA provided a November 2012 medical opinion for a then-pending claim of entitlement to service connection for a left hip disorder, claimed as secondary to the Veteran's low back disability.  The examiner cited to the September 2010 diagnosis of pseudoradicular radiation in the left lower extremity, noting that the Veteran's left hip pain was not true radiculopathy and consequently was not secondary to the Veteran's lumbar condition.  

Thus, remand is necessary to determine whether the Veteran has any associated neurological manifestations of his service-connected lumbar spine arthritis.  Also, further clarification of the July 2012 examiner's note regarding the presence of IVDS is required.  There was no ultimate opinion rendered as to whether the Veteran suffers from IVDS, and if so, whether he has had any incapacitating episodes.  On remand, further development of these issues is required.  

Remand is also required regarding the Veteran's claim of entitlement to a disability rating in excess of 10 percent for his bilateral tinnitus, for issuance of a supplemental statement of the case (SSOC).  The Veteran perfected his appeal of this issue in a November 2011 substantive appeal in response to a September 2011SOC.  Subsequently, the Veteran underwent an examination for tinnitus in July 2012.  This evidence is relevant and not duplicative of any previous evidence of record prior to the September 2011 SOC.  However, in an October 2015 SSOC, the RO did not address any newly obtained evidence regarding the Veteran's claim of entitlement to an increased disability rating for tinnitus because the issue of entitlement to an increased disability rating for tinnitus was not addressed.

When the additional evidence is relevant and not duplicative, the RO must furnish an SSOC.  See 38 C.F.R. § 19.31 (2015).  As this information was received by the RO prior to certification to the Board, remand is required for RO consideration of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2015).  Thus, the Veteran's claim must be remanded for RO consideration of the evidence added to the record since the November 2011 Statement of the Case and issuance of a supplemental Statement of the case (SSOC).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to determine the severity and manifestation of the Veteran's lumbar spine arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine disability, including any noted during nerve conduction and/or electromyography studies.  The examiner must clarify whether the Veteran has radiculopathy in either lower extremity.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

